Citation Nr: 1610212	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  11-18 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based on a need for regular aid and attendance or on housebound status.


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1952 to September 1954.

This case comes before the Board of Veterans' Appeals Board) on appeal of an
April 2010 decision of the Department of Veterans Affairs (VA) Regional Office
and Insurance Center (ROTC) in Philadelphia, Pennsylvania.

In April 2015, the Veteran failed to appear, without explanation, for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2015).

In November 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's disabilities are not shown to be so disabling as to cause him to be blind or nearly blind in both eyes; to require that he be institutionalized in or confined to a nursing home or other facility due to physical or mental incapacity; to render him unable to care for his daily personal needs or protect himself from the hazards and dangers of daily living, without care or assistance on a regular basis; or to require that he remain in bed. 


CONCLUSION OF LAW

The criteria for the assignment of special monthly pension benefits based on the need for regular aid and attendance of another person have not been met.  
38 U.S.C.A. §§ 1521, 5107 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issue decided in the instant document, VA provided adequate notice in letters sent to the Veteran in August 2011 and March 2012.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded the opportunity to appear at a hearing, but as noted above, he failed to appear, without explanation.  The RO has obtained the service treatment records and VA and private medical records.  The Veteran has not identified any other pertinent records, such as private records, for the RO to obtain on his behalf. 

Further, the Veteran was afforded a VA examination in September 2011, specifically to evaluate whether there was a factual need for the aid and attendance of another person.  Since that time, there has been no evidence in the record to show a material change in the Veteran's medical condition to warrant a reexamination.  
38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

Legal Criteria

SMP at the aid and attendance rate is payable when a Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  To establish a need for regular aid and attendance, a Veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a). 

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a). 

The particular personal functions which a Veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that a Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the Veteran's condition requires the Veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a). 

A Veteran must be unable to perform one of the enumerated disabling conditions, but a Veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996). 

The criteria for determining whether a Veteran is in need of the aid and attendance of another person may be met if he is bedridden.  "Bedridden" is defined as a condition that, through its essential character, actually requires that a Veteran remain in bed.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. 
§ 3.352.


Analysis

The Veteran was afforded a VA examination specifically to assess whether he meets the criteria for aid and attendance benefits in September 2011.  The examiner noted that the Veteran lived alone and was capable of leaving his home without restriction.  He was able to perform household chores, prepare his own meals, and tend to hygiene needs without the assistance of another person.  The Veteran reported that he walked to the store to buy groceries and on occasion, took the trolley for transportation.  The examiner also noted that the Veteran had no body parts or system impairments that affected his ability to protect himself from the hazards of his daily environment, and he was able to perform all self-care functions.

The remainder of the medical evidence of record, which consists of outpatient treatment records from the VA Medical Center in San Juan, treatment records from the Arecibo VA Outpatient Center, and private treatment records from Dr. E.J.R.M., is negative for any evidence that the Veteran requires assistance performing routine activities of daily living due to a totally disabling condition or that he is factually housebound or confined to his immediate premises due to disability.

In sum, the medical evidence shows that the Veteran is not bedridden or restricted to his home, or that he requires the regular assistance of another person in attending to the ordinary hazards of daily living.  He can dress and feed himself, as well as attend to the needs of nature.  Although the Veteran has several disabilities that contribute to impairment, the Board finds that there is not sufficient medical evidence to show that the disabilities render him unable to feed, clothe, or bathe himself, or otherwise independently perform activities of daily living.  

Therefore, after considering the evidence of record in a light most favorable to the Veteran, it is the Board's conclusion that the preponderance of the evidence is against his claim for special monthly pension based on the need for the aid and attendance of another person.  In short, the Veteran has not met the criteria for increased special monthly pension.  He has not claimed, nor does the evidence show, that he is blind or nearly blind; that he is a patient in a nursing home on account of physical or mental incapacity; that he is unable to feed himself; or that he is bedridden or incapable of attending to the needs of nature without assistance.  Rather, the evidence clearly shows that he is independent in all his daily living needs and requirements.  His disabilities, when considered in conjunction with each other, do not result in an inability to care for his daily personal needs without regular personal assistance from others, nor do they result in an inability to protect himself from the hazards and dangers of his daily environment. 

As the preponderance of the evidence is against the Veteran's claim for special monthly pension based on the need for the regular aid and attendance of another person, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b). 


ORDER

Special monthly pension based on the need for the regular aid and attendance of another person is not warranted. 




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


